Citation Nr: 1043456	
Decision Date: 11/18/10    Archive Date: 11/24/10

DOCKET NO.  06-38 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
disabilities of the feet, to include pes planus (flatfeet).

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
headache disability.

3.  Entitlement to service connection for disabilities of the 
feet, to include pes planus (flatfeet).

4.  Entitlement to service connection for a headache disability.

5.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1976 to December 
1979.

The matters of whether new and material evidence has been 
submitted to reopen claims of entitlement to service connection 
for pes planus and a headache disability were last before the 
Board of Veterans' Appeals (Board) in July 2008, on appeal of a 
January 2005 rating decision of the Winston-Salem, North Carolina 
regional office (RO) of the Department of Veterans Affairs (VA).  
The Board denied the claims. 

The Veteran appealed the July 2008 Board decision to the United 
States Court of Appeals for Veterans Claims (Court).  In a June 
2010 Order, the Court remanded the claims to the Board to address 
raised, but unaddressed claims of clear and unmistakable error, 
and to provide additional reasons and bases as to its prior 
decision.

The Board notes that the Veteran's claim regarding a bilateral 
foot disability was previously characterized as whether new and 
material evidence had been submitted to reopen a claim of 
entitlement to service connection for pes planus (flatfeet).  
However, in Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007), 
the Court held that a claimant's identification of the benefit 
sought does not require technical precision and the Board 
observes that the Veteran's initial, August 1980, claim was for 
"bad feet/falling arches."  As the record reflects that the 
Veteran's claim may encompass disability in addition to pes 
planus, and as the Court has further held that a claimant may 
satisfy the requirement to identify the benefit sought by 
referring to a body part or system that is disabled or by 
describing symptoms of the disability ((Brokowski v. Shinseki, 23 
Vet. App. 79 (2009)), the Board has recharacterized the issue as 
whether new and material evidence has been submitted to reopen a 
claim of entitlement to service connection for disabilities of 
the feet, to include pes planus.  See Clemons v. Shinseki, 23 
Vet. App. 1, 5 (2009) (stating that, when determining the scope 
of a claim, the Board must consider the claimant's description of 
the claim; the symptoms the claimant describes; and the 
information the claimant submits or that the Secretary obtains in 
support of that claim).

The issues of whether clear and unmistakable error (CUE) 
was committed in the March 1981 rating decision, denying 
entitlement to service connection for foot disabilities, 
and/or in the March 1996 rating decision, denying 
entitlement to service connection for a headache 
disability, have been raised by the record (see January 
2006 statement from Veteran), but have not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over them, 
and, pursuant to the June 2010 JMR, they are REFERRED to 
the AOJ for appropriate action.  Where the remand orders 
of the Board or the Courts are not complied with, the 
Board errs as a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).  

The claim of service connection for PTSD, and the reopened claims 
of entitlement to service connection for a foot disability and 
for a headache disability are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence associated with the claims file since March 1996 
is new and raises a reasonable possibility of substantiating the 
claim of entitlement to service connection for foot disabilities.

2.  The evidence associated with the claims file since March 1996 
is new and raises a reasonable possibility of substantiating the 
claim of entitlement to service connection for a headache 
disability.






CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the claim of entitlement to 
service connection for foot disabilities is new and material, and 
therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2010).

2.  Evidence submitted to reopen the claim of entitlement to 
service connection for a headache disability is new and material, 
and therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board will discuss the relevant law which it is required to 
apply.  This includes statutes published in Title 38, United 
States Code ("38 U.S.C.A."); regulations published in the Title 
38 of the Code of Federal Regulations ("38 C.F.R.") and the 
precedential rulings of the Court of Appeals for the Federal 
Circuit (as noted by citations to "Fed. Cir.) and the Court of 
Appeals for Veterans Claims (as noted by citations to "Vet. 
App.").

The Board is bound by statute to set forth specifically the issue 
under appellate consideration and its decision must also include 
separately stated findings of fact and conclusions of law on all 
material issues of fact and law presented on the record, and the 
reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (Implementing the cited 
statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 
(1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (The 
Board's statement of reasons and bases for its findings and 
conclusions on all material facts and law presented on the record 
must be sufficient to enable the claimant to understand the 
precise basis for the Board's decision, as well as to facilitate 
review of the decision by courts of competent appellate 
jurisdiction.  The Board must also consider and discuss all 
applicable statutory and regulatory law, as well as the 
controlling decisions of the appellate courts).

Duties to Assist and Notify

The Board has considered the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009), and implemented by 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  Under the 
VCAA, VA has a duty to notify the Veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103. See also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The Board has reopened the claims pertaining to a foot disorder 
and a headache disorder, and the claims will be remanded for 
appropriate development.  Any error in the sequence of events or 
content of the notice is not shown to have affected the essential 
fairness of the adjudication or to have caused injury to the 
claimant.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

New and Material Evidence

The Veteran is seeking service connection for bilateral foot 
disabilities and for a headache disability.  The RO denied 
entitlement to service connection for the foot disabilities in a 
March 1981 rating decision.  In March 1996, the RO declined to 
reopen that claim and denied service connection for headaches.  
The Veteran did not timely appeal the decisions.  

In October 2003, the Veteran submitted a petition to reopen his 
claims for service connection; in an October 2004 statement he 
clarified that he wished his claim for the foot disabilities to 
include service connection on an aggravational basis.  In March 
2004 and January 2005 rating decisions, the RO declined to reopen 
the claims, finding that new and material evidence had not been 
submitted.

The submission of "new and material" evidence is a 
jurisdictional prerequisite to the Board's review of an attempt 
to reopen a claim.  Absent the submission of evidence that is 
sufficient to reopen the claim, the Board's analysis must cease.  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler 
v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. 
App. 239, 244 (1993).  The Board may not then proceed to review 
the issue of whether the duty to assist has been fulfilled, or 
undertake an examination of the merits of the claim.  The Board 
will therefore undertake a de novo review of the new and material 
evidence issues.

As a general rule, a claim shall be reopened and reviewed if new 
and material evidence is presented or secured with respect to a 
claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  
When a claimant seeks to reopen a final decision, the first 
inquiry is whether the evidence obtained after the last 
disallowance is "new and material."  Under 38 C.F.R. § 
3.156(a), new evidence means evidence not previously submitted to 
agency decision makers.  Material evidence means evidence that, 
by itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  Justus 
v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be 
sufficient to reopen a previously denied claim, it must be both 
new and material.  If the evidence is new, but not material, the 
inquiry ends and the claim cannot be reopened.  Smith v. West, 12 
Vet. App. 312 (1999).  Furthermore, "material evidence" could 
be "some new evidence [that] may well contribute to a more 
complete picture of the circumstances surrounding the origin of 
the Veteran's injury or disability, even where it will not 
eventually convince the Board to alter its rating decision."  
Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it is 
determined that new and material evidence has been submitted, the 
claim must be reopened.  VA may then proceed to the merits of the 
claim on the basis of all of the evidence of record.

Foot disabilities

The evidence of record at the time of the last final, March 1996, 
rating decision consisted of the Veteran's service treatment 
records, the report of a September 1980 VA examination, private 
treatment records, and lay statements from the Veteran.  

The service treatment records reflect that the Veteran was noted 
to have moderate pes planus at time of enlistment.  He noted on a 
concurrent self report of medical history that he was not sure if 
he had, foot trouble.  A July 1977 treatment note assesses mild 
pes planus and bilateral heel valgus manifested by left heel and 
Achilles pain made worse with walking.  In June 1979, he was seen 
for complaints of foot pain; the treatment note lists diagnoses 
of mild pes planus and bilateral heel valgus.  

A September 1979 pre-separation examination report reveals that 
he had minimal pes planus.  The Veteran noted on an accompanying 
self report of medical history that he had foot trouble and the 
physician comment section of that report reflects a diagnosis of 
moderate pes planus.  A December 1979 note shows that problems 
associated with flat feet were again noted.

A September 1980 VA examination report states that the Veteran 
has moderate pes planus with eversion and no calluses on his 
feet.  The Veteran submitted a February 1981 statement that he 
was treated for foot injury in service and continued to 
experience symptoms after service.  In March 1981, the RO denied 
the Veteran's claim for service connection on the basis that the 
VA examination did not reveal any foot disability other than pes 
planus, which he was noted to have upon entry into service.

Private treatment records reflect that the Veteran was treated 
for plantar fasciitis in March 1994.  In March 1995 the Veteran 
was assessed with pes planus.  In April 1995, he was seen for 
complaints of pain in the dorsal aspect of his both feet and was 
treated for tendonitis of the extensor digitorum longus.  The 
treatment note reflects that the Veteran stated he had 
experienced the pain for approximately 10 years.

Evidence submitted subsequent to March 1996, when the RO 
determined that the claim could not be reopened, includes 
additional private treatment notes and lay statements.

A February 1999 treatment note reflects that the Veteran was seen 
for complaints of pain, over two (2) months, from hallux valgus.  
An August 1999 treatment note reveals that the Veteran had 
surgery on his feet in February 1999.  

The Veteran wrote to VA in December 2004, stating that he 
experienced bone spurs ever since service.

In January 2005, M.H., identified as a friend of the Veteran, 
submitted a statement to VA explaining that he has known the 
Veteran since he was discharged from service.  M.H. stated that 
the Veteran has had bad feet since that time and that he had 
observed the Veteran's constant use of orthotic shoe inserts and 
the presence of bony prominences on his feet.  The statement 
reflects that the Veteran told M.H. that he was issued inserts 
during service to treat his flat feet.

In July 2005, the Veteran's mother submitted a statement to VA.  
She stated that prior to the Veteran's service he was active and 
participated in running.  She noted that after he returned from 
service, he had to wear orthotic shoe inserts and eventually his 
foot condition deteriorated to the point of needing surgery in 
1999.

The evidence submitted after the 1996 rating decision was not 
previously before agency decisionmakers and thus is new.  
Moreover, it relates to an unestablished fact necessary to 
substantiate the claim - continuity and worsening of 
symptomatology after service.  The Board notes that the Veteran's 
mother is competent to state her observance of his levels of 
activity and disability prior to and after service;  private 
treatment records reflect that he continued to need treatment, 
including surgery, for his feet.  As the credibility of the newly 
submitted evidence is presumed pursuant to Justus, 3 Vet. App. 
510, this evidence raises a reasonable possibility of 
substantiating the claim of entitlement to service connection for 
bilateral foot disabilities.  Accordingly, the criteria under 
38 C.F.R. § 3.156(a) have been met and the claim is therefore 
reopened.




Headache disability

The evidence of record at the time of the last final, March 1996, 
rating decision consisted of the Veteran's service treatment 
records and private treatment records.  

The service treatment records reflect a normal enlistment 
examination, with the exception of pes planus, in June 1976.  A 
self report of medical history completed by the Veteran at time 
of enlistment reflects no complaints as to headaches.  In 
February 1977, the Veteran was seen for complaints of headache 
accompanied by loss of vision and anxiety; he was diagnosed with 
an anxiety reaction.  In April 1977 he was treated for a two (2) 
day headache as well as rhinitis.  April 1977 dental records 
reflect complaints of temporomandibular joint syndrome (TMJ).  In 
December 1977 several of his teeth were noted to be impacted and 
one was extracted.  1978 dental record reflect treatment for 
occlusions.  In May 1978, he was treated for a one (1) day 
headache as well as rhinitis, pharyngitis, and bronchitis.  In 
February 1979 the Veteran's vision was assessed due to his 
complaints that he was experiencing headaches when reading.  A 
September 1979 examination was normal, but the Veteran noted on 
an accompanying self report of medical history that he 
experienced frequent and severe headaches.

In January 1983, the Veteran was noted to have occasional 
headaches associated with maloccluded teeth.  In December 1995, 
the Veteran reported experiencing headaches when he opened his 
jaws widely.

The RO denied the Veteran's claim of entitlement to service 
connection for headaches in March 1996 on the basis that no 
chronic headache condition had been diagnosed and directly 
attributed to the Veteran's service, to include dental treatment.  
Evidence submitted after March 1996 includes additional private 
treatment records and lay statements.

In November and December 2003, the Veteran was diagnosed with 
chronic headaches.  One December 2003 note lists a diagnosis of 
headaches as well as a history of TMJ.  Another December 2003 
note also diagnoses migraine headaches likely associated with a 
sleep disorder.  In March 2004, the Veteran is noted to have 
migraine headaches and the physician notes several "triggers" 
including allergy/sinus, stress, and jaw movement.  

The Veteran wrote a note in December 2004 stating that he had 
experienced allergy and sinus problems, with headaches since 
service; in a separate statement he reported experiencing TMJ.  
In January 2005, G.H., a friend of the Veteran, wrote a statement 
to VA noting that that he experiences problems with TMJ.  The 
Veteran's mother submitted a July 2005 statement that he returned 
home from service with a headache problem.

The evidence submitted after the 1996 rating decision was not 
previously before agency decisionmakers and thus is new.  
Moreover, it relates to an unestablished fact necessary to 
substantiate the claim, namely, the existence of possible medical 
relationships between a current headache disability and the 
Veteran's service.  Lay statements submitted on the Veteran's 
behalf reflect continuity of symptomatology and private medical 
records state that his headaches can be caused by conditions that 
were noted in service.  As the credibility of these submissions 
is presumed pursuant to Justus, 3 Vet. App. 510, this evidence 
raises a reasonable possibility of substantiating the claim of 
entitlement to service connection for a headache disability.  
Accordingly, the criteria under 38 C.F.R. § 3.156(a) have been 
met and the claim is therefore reopened.


ORDER

New and material evidence having been received, the petition to 
reopen a claim of entitlement to service connection for bilateral 
foot disabilities is granted, to this extent only.

New and material evidence having been received, the petition to 
reopen a claim of entitlement to service connection for a 
headache disability is granted, to this extent only.


REMAND

VA must provide an examination when the record contains competent 
evidence that the claimant has a current disability or signs and 
symptoms of a current disability, the record indicates that the 
disability or signs and symptoms of disability may be associated 
with active service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

Here, the Veteran has presented evidence of diagnosed foot 
disabilities as well as a headache disability.  The record 
reflects that he experienced foot problems and headaches in 
service.  Lay statements regarding the foot disabilities allege 
to continuity of symptomatology and medical evidence indicates 
that the headache disability may be related to service.  As such, 
the Board finds that examinations are warranted to determine 
whether either or both condition is related to his service.

In regard to the claim of service connection for PTSD, the Board 
notes that subsequent to the issuance of a June 2009 statement of 
the case, the Veteran submitted additional evidence (copy of a 
newspaper article about the atmosphere in Korea at the time of 
his service).  This evidence has not been reviewed by the RO and 
the Veteran did not submit a waiver.  Pertinent, non-cumulative 
evidence submitted by the Veteran to the Board without a waiver 
must be reviewed by the agency of original jurisdiction (AOJ) 
prior to appellate review pursuant to 38 C.F.R. § 20.1304(c) 
(2009).  As such, the Board may not at this time review this new 
evidence or adjudicate the claim.  

The Veteran alleges that he experiences PTSD as a result of his 
active duty service in Korea, as well as various occurrences 
during the time of his training in Virginia.  The RO determined 
that the Veteran's stressors were not verifiable.  See Formal 
finding of a lack of information required to corroborate 
stressor(s) associated with a claim for service connection for 
PTSD, July 2007.  However, the Board takes judicial notice of the 
fact that the Veteran was serving in Korea at the time of the 
assassination of Korean President Park Chung-hee and, subsequent 
to that assassination, the Department of Defense advised that 
military personnel in Korea be on alert status.  He contends 
that, on one occasion, he was held without cause by Korean police 
and, after the assassination, he feared being shot by Korean army 
patrols.

During the pendency of the Veteran's appeal, VA regulations 
relating to stressor verification and service connection for PTSD 
changed.  Specifically, 38 C.F.R. § 3.304(f)(3) went into effect 
on July 13, 2010.  Under 38 C.F.R. § 3.304(f)(3), if an in-
service stressor involves fear of hostile military or terrorist 
activity, service connection for PTSD may be established if: a VA 
psychiatrist or psychologist, or contract equivalent, confirms 
that the claimed stressor is adequate to support a diagnosis of 
PTSD; the claimed stressor is consistent with the places and 
circumstances of the Veteran's service; and the Veteran's 
symptoms are related to the claimed stressor.  See 75 Fed. Reg. 
39843 (Jul. 13, 2010) (to be codified at 38 C.F.R. 
§ 3.304(f)(3)).

As the Veteran's claimed stressors involve fear of hostile 
military activity and he has provided a private January 2007 
diagnosis of PTSD, but no VA psychiatrist, psychologist, or 
contract equivalent has confirmed that the claimed stressors are 
adequate to support the PTSD diagnosis, under the new regulation 
(38 C.F.R. § 3.304(f)(3)), the Board finds that a VA examination 
is necessary to decide the claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must ascertain if the Veteran 
has received any VA, non-VA, or other 
medical treatment that is not evidenced by 
the current record.  The RO/AMC must gather 
any outstanding VA treatment records and 
provide the Veteran with authorization forms 
for the release of any identified 
outstanding private treatment records.  The 
RO/AMC must specifically ask the Veteran to 
identify the source of any private records 
pertaining PTSD treatment and to a 1999 foot 
surgery and to identify any records of 
treatment for foot disabilities occurring 
after 1999 and/or treatment for headaches 
after 2004.  Any such records must be 
obtained and associated with the claims 
folder.  If any identified private records 
cannot be obtained, the Veteran must be so 
informed and provided an opportunity to 
submit any copies thereof in his possession.

2.  The RO/AMC will afford the Veteran 
examinations at an appropriate facility, to 
determine whether his claimed headache 
disability, foot disabilities, and/or PTSD 
is related to his active duty service.  The 
following considerations will govern the 
examinations:

a. The claims folder and a copy of 
this remand will be made available to 
the examiners, who must specifically 
acknowledge receipt and review of 
these materials in any reports 
generated.

b. After reviewing the claims file, 
the examiners must provide opinions 
as to whether or not the Veteran has 
a current headache disability and/or 
foot disabilities (to include pes 
planus, hallux valgus, heel valgus, 
Achilles tendonitis, and/or plantar 
fasciitis), and/or PTSD as the result 
of his active duty service (to 
include on the bases of aggravation 
of any pre-existing conditions).





c.  Although the examiners must 
review the claims file, their 
attention is called to the following 
matters of record:

i.	The headache examiner must 
opine whether the Veteran 
has a headache disorder 
that was caused or 
aggravated by military 
service.  His or her 
attention is called to the 
following: 

a.	February 1977 treatment 
of a headache 
accompanied by loss of 
vision and anxiety; 

b.	April 1977 treatment of 
headache and rhinitis; 

c.	April 1977 complaint of 
TMJ; 

d.	December 1977 note of 
impacted teeth; 

e.	1978 note of occluded 
teeth; 

f.	May 1978 headache with 
rhinitis, pharyngitis, 
and bronchitis; 

g.	February 1979 note of 
headaches when reading; 

h.	September 1979 self 
report of frequent and 
severe headaches; 

i.	January 1983 and 
December 1995 private 
notes linking headaches 
to tooth/jaw problems; 

j.	March 2004, note 
assessing 
allergy/sinus, stress, 
and jaw movement as 
possible "triggers;" 
and 

k.	The Veteran's 
contentions that he has 
experienced 
allergy/sinus problems, 
TMJ, and headaches ever 
since service.

ii.	The foot examiner must 
state whether service 
aggravated a pre-existing 
condition (worsened it 
beyond natural 
progression) and refer to: 

a.	Service treatment 
records showing pes 
planus at time of 
enlistment, pes planus 
and heel valgus in July 
1977 and June 1979, and 
minimal pes planus in 
September 1979;

b.	Post-service diagnoses 
of plantar fasciitis 
(March 1994), hallux 
valgus (February 1999); 

c.	Any newly associated 
treatment records 
gathered as the result 
of this remand;

d.	The Veteran's 
contentions that his 
pes planus was 
aggravated in service 
and that he acquired 
additional disability 
as the result of 
marching in boots that 
were too small. 

iii.  In regard to the claim 
for PTSD, the examiner must 
refer to the February 1977 in-
service diagnosis of an anxiety 
reaction and the January 2007 
private psychological 
assessment diagnosing PTSD 
based on the Veteran's report 
of experiences in Korea.
         
d.  A rationale, referring to the 
pertinent evidence of record, must be 
provided for any findings rendered.  
All clinical findings should be 
reported in detail.  If any examiner is 
unable to state an opinion (as to 
whether or not any current disability 
is likely the result of service or of 
in-service aggravation of a pre-
existing condition) without resorting 
to speculation, he or she must so 
indicate and explain why.

3.  After the above has been completed, the 
RO must review the claims file and ensure 
that all of the foregoing development 
actions have been conducted and completed in 
full.  If any development is incomplete, 
appropriate corrective action must be 
implemented.  If any report does not include 
adequate responses to the specific opinions 
requested, it must be returned to the 
providing examiner for corrective action.  
If any examination was conducted by a non-
physician (or, in regard to the PTSD 
evaluation, a non-psychologist or non-
psychiatrist), the resulting report must be 
reviewed and signed by a physician (or, in 
regard to PTSD, a 
psychologist/psychiatrist).

4.  Thereafter, the RO must consider all 
of the evidence of record and readjudicate 
the Veteran's claims for service 
connection.  The Veteran and his 
representative must be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claims, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.  
Thereafter, if indicated, the case should 
be returned to the Board for appellate 
disposition.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The Veteran is hereby notified that it is his responsibility to 
report for any examinations and to cooperate in the development 
of the claim.  The consequences for failure to report for a VA 
examination without good cause may include denial of the claim. 
38 C.F.R. §§ 3.158, 3.655 (2009).   In the event that the Veteran 
does not report for any scheduled examination, documentation 
should be obtained which shows that notice scheduling the 
examination was sent to the last known address.   It should also 
be indicated whether any sent notice was returned as 
undeliverable.

By this remand, the Board intimates no opinion as to the final 
disposition of any unresolved issue.  The RO and the Veteran are 
advised that the Board is obligated by law to ensure that the RO 
complies with its directives, as well as those of the appellate 
courts.  It has been held that compliance by the Board or the RO 
is neither optional nor discretionary.  Where the remand orders 
of the Board or the Courts are not complied with, the Board errs 
as a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


